UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee a ee ee ee ee ee ee ee a a i ee ee x

SWEET 101 LLC, : 21cv3850 (DLC)
Plaintiff, : ORDER OF

-V- : DISCONTINUANCE

BECCA 161 LAFAYETTE INC., 161

LAFAYETTE REALTY, INC., and CLIFFORD

STEINBERG,
Defendants.

ee ee i a eee i ee x

DENISE COTE, District Judge:

It having been reported to this Court that this case has
been settled, it is hereby

ORDERED that the above-captioned action is discontinued
without costs to any party and without prejudice to restoring
the action to this Court’s calendar if the application to
restore the action is made by dune 4, 2021. If no such
application is made by that date, today’s dismissal of the

action is with prejudice. See Muze, Inc. v. Digital On Demand,

 

Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).

 

Dated: New York, New York
May 4, 2021
DENISE COTE
United States District Judge

 
